DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 2-26-21.
Claims 1-35 are pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-35 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigo, F. (US 2016/304871).
Rigo, F. (US 2016/304871) teaches methods of treating a neurodegenerative disease comprising the administration of an oligonucleotide comprising SEQ ID No. 6, and optionally further comprising modified sugar moieties, modified nucleosides, modified internucleoside linkers, a morpholino, PNA, or a sugar motif comprising a sugar motif comprising a 5’-region consisting of 1-5 linked 5’-nucleosides, a central region consisting of 6-10 linked central region nucleosides; and a 3’-region consisting of 1-5 linked 3’-region nucleosides; wherein each of the 5’-region nucleosides and each of the 3’-region nucleosides comprises a modified sugar moiety and each of the central region nucleosides comprises an unmodified DNA sugar moiety (see entire document, esp. ¶¶ 0001-0011, 0017-0041, 0192, 0217-0227, 0257-0267, 0323-0326, Example 1; SEQ ID NO 33, ACC # BDH71058).
The applied reference has a common inventor and/or applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Alignment with SEQ ID No. 6:
RESULT 2
BDH71058
ID   BDH71058 standard; DNA; 18 BP.
XX
AC   BDH71058;
XX
DT   01-DEC-2016  (first entry)
XX
DE   Human C9ORF72 targeting antisense DNA SEQ ID NO: 33.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; Phosphorothioate;
KW   antisense oligonucleotide; antisense therapy;
KW   chromosome 9 open reading frame 72; chromosome disorder; chromosome-9;
KW   cytosine methylation; frontotemporal dementia; genetic-disease-gen.;
KW   motor neurone disease; olivopontocerebellar atrophy; parkinsons disease;
KW   prophylactic to disease; ss; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..18
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = optionally 2-3 and 13-15 are 
FT                   phosphodiester linkage; optionally 2-5 and 15 are 
FT                   phosphodiester linkage; optionally phosphorothioate 
FT                   linkage at positions 1, 4-12, and 16-18; optionally 
FT                   phosphorothioate linkage at positions 1, 6-14, and 16-18;
FT                   all cytosine residues are 5-methylcytosine"
FT   modified_base   1..6
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER = Optionally 5'-wing segment comprising a 
FT                   2'-MOE group"
FT   misc_feature    4..14
FT                   /*tag=  c
FT                   /note= "Optionally gap segment comprising 2'-
FT                   deoxynucleosides"
FT   modified_base   15..18
FT                   /*tag=  d
FT                   /mod_base= OTHER
FT                   /note= "OTHER = optionally 3'-wing segment comprising a 
FT                   2'-MOE group"
XX
CC PN   US2016304871-A1.
XX
CC PD   20-OCT-2016.
XX
CC PF   15-APR-2016; 2016US-00130818.
XX
PR   16-APR-2015; 2015US-0148691P.
PR   25-SEP-2015; 2015US-0232941P.
PR   09-OCT-2015; 2015US-0239400P.
XX
CC PA   (IONI-) IONIS PHARM INC.
XX
CC PI   Rigo F;
XX
DR   WPI; 2016-64925E/74.
XX
CC PT   New modified oligonucleotide is chromosome 9 open reading frame 72 
CC PT   (C9ORF72) inhibitor, used to treat progression of C9ORF72 associated 
CC PT   disease including e.g. amyotrophic lateral sclerosis and frontotemporal 
CC PT   dementia.
XX
CC PS   Example 1; SEQ ID NO 33; 96pp; English.
XX
CC   The invention relates to a novel modified oligonucleotide, useful for 
CC   treating progression of C9ORF72 associated disease. The invention claims:
CC   1) a composition comprising the sodium salt of a modified oligonucleotide
CC   ; and 2) a method for preventing, treating, ameliorating or slowing 
CC   progression of chromosome 9 open reading frame 72 (C9ORF72) associated 
CC   disease. The modified oligonucleotide is used for preventing, treating, 
CC   ameliorating or slowing progression of the C9ORF72 associated disease 
CC   such as amyotrophic lateral sclerosis, frontotemporal dementia, 
CC   corticobasal degeneration syndrome, atypical Parkinsonian syndrome or 
CC   olivopontocerebellar degeneration in the animal including human, where 
CC   the C9ORF72 associated disease is caused by a hexanucleotide repeat 
CC   expansion. The modified oligonucleotide reduces: nuclear foci; and 
CC   expression of C9ORF72 associated RAN translation products, which are any 
CC   of poly-(glycine-proline), poly-(glycine-alanine) and poly-(glycine-
CC   arginine). The present sequence represents a human C9ORF72 targeting 
CC   antisense DNA which is used for treating progression of C9ORF72 
CC   associated disease.
XX
SQ   Sequence 18 BP; 2 A; 9 C; 5 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 18;  DB 54;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCCCTAGCGCGCGACTC 18
              ||||||||||||||||||
Db          1 GCCCCTAGCGCGCGACTC 18



Claim(s) 1-35 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigo, R. (US 2017/349897).
 Rigo, R. (US 2017/349897) teach methods of treating a neurodegenerative disease comprising the administration of an oligonucleotide comprising SEQ ID No. 6, and optionally further comprising modified sugar moieties, modified nucleosides, modified internucleoside linkers, a morpholino, PNA, or a sugar motif comprising a sugar motif comprising a 5’-region consisting of 1-5 linked 5’-nucleosides, a central region consisting of 6-10 linked central region nucleosides; and a 3’-region consisting of 1-5 linked 3’-region nucleosides; wherein each of the 5’-region nucleosides and each of the 3’-region nucleosides comprises a modified sugar moiety and each of the central region nucleosides comprises an unmodified DNA sugar moiety (see entire document, esp. ¶¶ 0017-0019, 0032-0033, 0042-0043, 0058, 0068-0078, 0143-0150, 0216-0226), Example 1; SEQ ID NO 33, ACC #  BER83546).
Alignment with SEQ ID No. 6:
RESULT 4
BER83546
ID   BER83546 standard; DNA; 18 BP.
XX
AC   BER83546;
XX
DT   25-JAN-2018  (first entry)
XX
DE   Human C9ORF72 targeted antisense oligonucleotide, SEQ ID 33.
XX
KW   C9orf72 gene; antisense oligonucleotide; antisense therapy;
KW   frontotemporal dementia; gene silencing; motor neurone disease;
KW   neurodegenerative disease; neuroprotective; olivopontocerebellar atrophy;
KW   parkinsonism; prophylactic to disease; ss; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..18
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "note= OTHER= 2-'methyoxyethyl (2'-MOE) wings, 
FT                   phosphorothioate and 2'-MOE wings are distributed in 
FT                   combinations selected from 4-8-6 and 6-8-4, where the 
FT                   gapmer has a phosphorothioate backbone with 2' MOE wings 
FT                   on either side. Also all 2'-MOE cytosines are 5-
FT                   methylcytosine"
XX
CC PN   US2017349897-A1.
XX
CC PD   07-DEC-2017.
XX
CC PF   12-JAN-2017; 2017US-00404979.
XX
PR   16-APR-2015; 2015US-0148691P.
PR   25-SEP-2015; 2015US-0232941P.
PR   09-OCT-2015; 2015US-0239400P.
PR   15-APR-2016; 2016US-00130818.
XX
CC PA   (IONI-) IONIS PHARM INC.
XX
CC PI   Rigo F;
XX
DR   WPI; 2017-82609F/01.
XX
CC PT   New modified oligonucleotide, useful for reducing expression of 
CC PT   chromosome 9 open reading frame 72 mRNA and protein and for treating, 
CC PT   preventing, ameliorating, or slowing progression of neurodegenerative 
CC PT   diseases.
XX
CC PS   Example 1; SEQ ID NO 33; 96pp; English.
XX
CC   The present invention relates to novel modified oligonucleotide, useful 
CC   for reducing the expression of C9ORF72 mRNA and protein and for treating,
CC   preventing, ameliorating, or slowing progression of neurodegenerative 
CC   diseases. The neurodegenerative disease is amyotrophic lateral sclerosis 
CC   (ALS), frontotemporal dementia (FTD), corticobasal degeneration syndrome 
CC   (CBD), atypical Parkinsonian syndrome, and olivopontocerebellar 
CC   degeneration (OPCD). The invention further relates to: (1) a compound 
CC   comprising a modified oligonucleotide; and (2) a pharmaceutical 
CC   composition comprising the modified antisense oligonucleotide or the 
CC   compound defined above and a diluent or carrier. The present sequence is 
CC   a human C9ORF72 targeted antisense oligonucleotide (ISIS 801287, ISIS 
CC   801293), useful for treating, preventing, ameliorating, or slowing 
CC   progression of neurodegenerative diseases.
XX
SQ   Sequence 18 BP; 2 A; 9 C; 5 G; 2 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 18;  DB 58;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCCCTAGCGCGCGACTC 18
              ||||||||||||||||||
Db          1 GCCCCTAGCGCGCGACTC 18

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-20-22
/JANE J ZARA/Primary Examiner, Art Unit 1635